UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 00-7243



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


O’NEAL MCGILL, a/k/a James Owens, a/k/a Hard
Times,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte. Graham C. Mullen, Chief
District Judge. (CR-97-166-12-3-MU)


Submitted:   November 30, 2000            Decided:   January 31, 2001


Before NIEMEYER, LUTTIG, and MICHAEL, Circuit Judges.


Dismissed by unpublished per curiam opinion.


O’Neal McGill, Appellant Pro Se. Gretchen C.F. Shappert, Assistant
United States Attorney, Charlotte, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

        O’Neal McGill appeals from the district court’s order denying

his motion to correct his name on his criminal judgment.      We dis-

miss the appeal for lack of jurisdiction because McGill’s notice of

appeal was not timely filed.

        Defendants in criminal cases have ten days within which to

file in the district court notices of appeal from judgments or

final orders.    Fed. R. App. P. 4(b)(1).   This time period is “man-

datory and jurisdictional.” United States v. Raynor, 939 F.2d 191,

197 (4th Cir. 1991).     The only exception to the appeal period is

when the district court grants an extension “[u]pon a finding of

excusable neglect or good cause.”      Fed. R. App. P. 4(b)(4).

        The district court’s order was entered on August 11, 2000.

McGill filed his notice of appeal on August 24, 2000.     See Houston

v. Lack, 487 U.S. 266, 276 (1988).        McGill’s failure to note a

timely appeal or obtain an extension of the appeal period leaves

this court without jurisdiction to consider the merits of his ap-

peal.     Accordingly, we dismiss the appeal.   We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.



                                                            DISMISSED




                                   2